Although I concur in the judgment, there is an additional reason for the result. The words "acceptable to the board" in R.C. 4759.06(D) modify the words "another related field" not the word "degree." In other words, the duty of the board is to determine what fields are sufficiently related to nutrition so as to permit a degree in that field to be substituted for one in nutrition. It is not the function of the board to examine the courses taken in order to obtain a particular degree in an approved field so long as the institution granting the degree is approved by a recognized regional accreditation agency. *Page 292